Citation Nr: 1011255	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
December 1971, and from January 1977 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A Video Conference hearing in front of the undersigned Acting 
Veterans Law Judge was held in October 2009.  A transcript of 
the hearing has been associated with the claim file.

This claim is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran seeks service connection for a back disorder.  
Review of the claims file does not include any medical 
records associated with treatment afforded the Veteran from 
the time of his service separation (1979) to the date he 
submitted his claim.  

The Veteran's pre-induction examination report, dated in June 
1968, makes no mention of back-related problems.  His report 
of physical examination at separation and any other service 
treatment records from his first period of service are not of 
record.  A June 1976 Report of Medical Examination shows that 
clinical evaluation of the Veteran's spine was normal.  The 
Veteran was found to be medically qualified for advanced ROTC 
camp.  Several medical records on file showing treatment 
afforded the Veteran during his second period of active 
service are silent as to treatment afforded him for his back.  
His service separation examination report, dated in December 
1978, shows that clinical evaluation of his spine was normal.  

The Veteran was afforded a VA spine examination in August 
2008.  He reported incurring an injury in 1969 during boot 
camp, as a result of a fall.  He added that he had back pain 
at that time, and was given Darvon and two injections.  The 
Veteran informed the examiner that he essentially treated his 
back pain until 1993 by using marijuana.  He also supplied a 
history of being involved in a motor vehicle accident in 1972 
at which time he fractured his humerus.  The examiner also 
noted that the Veteran was able to re-enlist in 1977 and 
served until 1979.  Multiple spine X-ray findings, concerning 
the Veteran's cervical, thoracic, and lumbar segments, were 
all negative for findings reflective of degenerative joint 
disease.  Lumbosacral strain was diagnosed.  

The examiner was requested to respond to the question of:  Is 
the Veteran's current low back pain due to his one 
undocumented fall in boot camp?  The examiner responded by 
stating, in essence, that it was less likely as not (less 
than 50/50 probability) that the Veteran's current back 
problems were caused by his minor in-service injury.  The 
examiner added that the Veteran's age, activity, and history 
of post-service motor vehicle accident had caused age-related 
degenerative joint disease of the lumbar spine.  The Board 
parenthetically observes that the record, including X-ray 
findings dated in August 2008, do not show the presence of 
lumbar spine degenerative joint disease.  The examiner also 
commented that the Veteran had worked as a general laborer 
for many years until he took a leave of absence six years 
earlier.  

However, the Veteran submitted additional evidence in 
November 2009, consisting of lay statements from persons, 
including his mother and a friend who knew him from 1971 or 
1972 to the present.  These witnesses attest to the Veteran 
having told them that he injured his back in boot camp, and 
to their observations of the Veteran's back complaints and 
problems from then to the present.

These statements, and the Veteran's October 2009 testimony, 
were not of record at the time of the August 2008 VA 
examination.  The examination must be returned to the 
examiner for consideration of the Veteran's testimony and 
that of his witnesses.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) and McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, another attempt must be made to obtain the 
Veteran's complete service treatment records.  

Accordingly, the case is remanded for the following actions:

1.  Ensure that all identified VA and 
non-VA treatment records are obtained.  
Perform all follow up indicated and 
document negative responses.  

2.  Exhaust all efforts to obtain the 
Veteran's service treatment records from 
both periods of his active service, to 
include those actions indicated in 
"fire-related" records.  Perform all 
follow-up indicated, including requesting 
the assistance of the Service Department, 
and document negative responses.  Ask the 
Veteran to submit any service treatment 
records he  has in his possession.  

3.  For #1-2, if unable to secure named 
records after making reasonable efforts 
to obtain them, notify the Veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) notify the Veteran 
that that he is ultimately responsible 
for providing the evidence.  Give the 
Veteran and his representative an 
opportunity to respond.  

4. Thereafter, return the August 2008 VA 
examination to the examiner who conducted 
it.  If the examiner cannot be found or 
it is determined another VA examination 
should be scheduled, schedule the Veteran 
for a VA examination to determine the 
nature, extent, and etiology of any back 
pathology found.  All indicated tests and 
studies must be performed.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination, to 
include the October  2009 testimony and 
lay statements received in November 2009.  
Following a review of the service and 
post service medical records, as well as 
the Veteran's statements and other lay 
statements in the claims file, the 
examiner must state whether any back 
pathology found is related to the 
Veteran's military service.

If additional service treatment records 
have not been obtained, the examiner is 
directed to assume that the Veteran did 
injure his back in the manner in which he 
testified.

A complete rationale must be provided for 
all opinions expressed.  

5.  Notify the Veteran that it is his 
responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, obtain documentation which 
shows that notice scheduling the 
examination was sent to the last known 
address.  Indicate whether any notice 
that was sent was returned as 
undeliverable.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for a back disorder, with application of 
all appropriate laws and regulations, 
including appropriate consideration of 
lay witness statements, and consideration 
of any additional information obtained as 
a result of this remand.  If any issue on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



